DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Group I, Figs. 1-5
Group II, Figs. 9-10.
The species are independent or distinct because the detachable decorative components are mutually exclusive to the specie of Group I, and the stretchable bands are mutually exclusive to the specie of Group II. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are considered to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require employing different search strategies and search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with applicant’s representative, Gautam B. Singh, on 09/28/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-7, 9, 11, and 12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8, 10, and 13-15 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5-7, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 3, the specification, as originally filed, lacks antecedent basis for a conspicuous inscription inscribed on the upper surface of the covering component that communicates a message of deterrence configured to prevent drug-induced exploitation of a user of the universal beverage cover.  This is a new matter rejection.
Regarding claim 5, the specification, as originally filed, lacks antecedent basis for the covering component is selected from a group consisting of fabric, faux leather, and vinyl.  This is a new matter rejection.
Regarding claim 6, the specification, as originally filed, lacks antecedent basis for the plurality of decorative components are made with plastic gem weights, crystal beads and metallic beads.  This is a new matter rejection.

Regarding claim 9, the specification fails to provide an adequate written description of the pouch to warrant the language “an upper surface bounded by upper surface edges wherein the upper surface edges contains an upper edge opening; a lower surface bounded by lower surface edges wherein the lower surface edges contains a lower edge opening; and wherein the upper surface and the lower surface are fixedly attached to each other along the upper surface edges and the lower surface edges except no attachment exists between the upper surface and the lower surface along the upper edge opening and the lower edge opening.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2009/0194538 to Hyche et al., Patent Application Publication No. 2010/0058529 to Decker, and Patent Application Publication No. 2008/0190945 to Milnark.
Regarding claim 1, Hyche et al. discloses a beverage cover for a container comprising: a covering component having an upper surface, a lower surface, and a boundary wherein the lower surface is adapted for placement over a mouth of the container; the upper and the lower surfaces connect to each other at the boundary; a plurality of decorative components are 
However, Hyche et al. does not disclose the plurality of weighted, decorative components being attached at a number of hoops.  Decker teaches that it is known in the art to provide a hoop (42) at each attachment of a weight component (26) to an analogous cover.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a hoop at each attachment of a weighted, decorative component in the cover of Hyche et al., as in Decker, in order to reinforce the cover in each area of attachment of the weighted, decorative components.  Insofar as Hyche et al. discloses the plurality of weighted, decorative components are attached at a spaced a distance along the boundary of the covering component such that the distance between adjacent weight, decorative components along the boundary measures substantially equal, providing a hoop at each attachment of a weighted, decorative component in the cover of Hyche et al., as in Decker and discussed above, meets the recitation “a number of hoops spaced equal distant along the boundary such that a distance between adjacent hoops along the boundary measures 
Moreover, Hyche et al. does not disclose the covering component including a central opening having a second boundary that includes a ring enforcement where the central opening is in communication with the lower surface and the upper surface; the central opening further including a number of gripping tabs along an internal periphery.  Milnark teaches that it is known in the art to include an opening (140) having a boundary (that is second to a boundary of an analogous cover) that includes a ring enforcement (70) where the opening is in communication with a lower surface and an upper surface; and the opening further including a number of gripping tabs (160) along an internal periphery in the analogous cover.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an opening having a second boundary that includes a ring enforcement where the opening is in communication with the lower surface and the upper surface; and the opening further includes a number of gripping tabs along an internal periphery in the cover of Hyche et al., as in Milnark, in order to have a sipping device inserted therethrough to facilitate beverage consumption without a need for removal of the covering component; and to confine movements of the sipping device.  Furthermore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to locate the opening in the center of the modified Hyche et al. beverage cover, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 2, Hyche et al. discloses identifying means may include applique or low-heat adhesive application to the fabric of an identifier such as a logo or monogram, embossing or imprinting the fabric and the so forth (paragraph [0022]), which meets the recitation “a message, including but not limited to a text or an image that is inscribed on the upper surface of the covering component.”
In re Gulack, 217 USPQ 401, (CAFC 1983).  The fact that the content of the printed matter placed on the covering component may render the beverage cover more convenient by providing an individual with a message of deterrence does not alter the functional relationship of the beverage cover.  Mere support by the covering component for the printed matter is not the kind of functional relationship necessary for patentability. 
The Examiner asserts that the beverage cover of Hyche et al. comprising imprinting is the same structure claimed by applicant and the sole difference is in the content of the message.  Thus, there is no novel and unobvious functional relationship between the message of deterrence and the covering component, which is required for patentability.  Accordingly, there is no reason to give patentable weight to the content of the message, which by itself is non-statutory subject matter.
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the imprinting a message of deterrence on the covering component in the beverage cover of Hyche et al., in order to prevent drug-induced exploitation of a user of the beverage cover.
Regarding claim 4, providing a central opening in the Hyche et al. beverage container, as in Milnark and discussed above, meets the structure implied by the functional recitation “the central opening is configured to allow an insertion of a straw for the sipping device.”

Regarding claim 6, Hyche et al. discloses various materials such as metals, glass, stones or gems, synthetics, plastics, resins and so forth may be used for the weights (paragraph [0022]), which encompasses the recitation that “the plurality of decorative components are made with plastic gem weights, crystal beads and metallic beads.”
Regarding claim 7, Hyche et al. discloses the claimed invention, as discussed above, especially weighted, decorative components being beads and various materials such as metals, glass, stones or gems, synthetics, plastics, resins and so forth may be used for the weighted, decorative components (paragraph [0022]).  However, Hyche et al. does not disclose the beads of synthetics or plastics being hard, acrylic-type plastic.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use hard, acrylic-type plastic for the synthetic or plastic beads in Hyche et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 12, Hyche et al. discloses each of the weighted, decorative components further includes a hook (paragraph [0024]).  Providing a hoop at each attachment of a weighted, decorative component in the cover of Hyche et al., as in Decker and discussed above, meets the structure implied by the functional recitation “adapted for insertion into any number of hoops.”

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2009/0194538 to Hyche et al., Patent Application Publication No. 2010/0058529  as applied to claim 1 above, and further in view of Patent Application Publication No. 2015/0166235 to Harding.
Regarding claim 9, Hyche et al., Decker, and Milnark disclose the claimed invention, as discussed above, except for a pouch accommodating the beverage cover.  Harding teaches that it is known in the art to provide a pouch (50) comprising: an upper surface bounded by upper surface edges wherein the upper surface edges contains an upper edge opening; a lower surface bounded by lower surface edges wherein the lower surface edges contains a lower edge opening; and wherein the upper surface and the lower surface are fixedly attached to each other along the upper surface edges and the lower surface edges except no attachment exists between the upper surface and the lower surface along the upper edge opening and the lower edge opening to accommodate an analogous beverage cover (Fig. 3).  It would have been obvious to a person having ordinary skill in the art to provide a pouch with the modified Hyche et al. beverage cover, in order to enclose the beverage cover when not in use.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2009/0194538 to Hyche et al., Patent Application Publication No. 2010/0058529 to Decker, and Patent Application Publication No. 2008/0190945 to Milnark.
Regarding claim 11, Hyche et al. discloses a beverage cover for a container comprising: a covering component having an upper surface, a lower surface, and a boundary wherein the lower surface is adapted for placement over a mouth of the container; the upper and the lower surfaces connect to each other at the boundary; a plurality of decorative components are connected are interspaced equally between each decorative component along the boundary (Figs. 1A-1C, 2C, 3, and 4); and the plurality of decorative components being weighted and configured to stabilize the covering component while in use with the container (paragraphs [0003], [0016], [0019], [0021], [0027], and [0029]).  The equal interspacing between each of the plurality of weighted, decorative components about the boundary of the covering component in 
However, Hyche et al. does not disclose the plurality of weighted, decorative components being connected at a number of hoops.  Decker teaches that it is known in the art to provide a hoop (42) at each attachment of a weight component (26) to an analogous cover.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a hoop at each connection of a weighted, decorative component in the cover of Hyche et al., as in Decker, in order to reinforce the cover in each area of connection of the weighted, decorative components.  Insofar as Hyche et al. discloses the plurality of weighted, decorative components are connected at a spaced a distance along the boundary of the covering component such that the distance between adjacent weight, decorative components along the boundary measures substantially equal, providing a hoop at each attachment of a weighted, decorative component in the cover of Hyche et al., as in Decker and discussed above, meets the recitation “a number of hoops spaced along the boundary such that said hoops along the boundary are interspaced equally between the number of hoops along the boundary; a plurality of decorative components are detachably connected at said hoops”.
Moreover, Hyche et al. does not disclose the covering component including a central opening having a second boundary that includes a ring enforcement where the central opening is in communication with the lower surface and the upper surface.  Milnark teaches that it is known in the art to include an opening (140) having a boundary (that is second to a boundary of an analogous cover) that includes a ring enforcement (70) where the opening is in communication with a lower surface and an upper surface in the analogous cover.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JES F PASCUA/Primary Examiner, Art Unit 3734